DETAILED ACTION

1.	This action is responsive to an amendment filed on 6/21/22.

Examiner’s Amendment
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in a telephonic interview with Applicants' representative, George Patsarikas (Reg. No. 74,670) on 7/11/22.

4.         In addition to the listing of claims filed on 6/21/22, dependent claim 22 is canceled and independent claim 19 is further amended as followed:
19. (Currently Amended) A CAN communication based bypass attack detection
method comprising:
	obtaining, by a computer, CAN IDs from one or more CAN messages received
from a CAN bus and generating a CAN ID list;
	extracting, by the computer, a diagnostic-CAN CAN ID corresponding to a request
or a response related to a diagnostic-CAN from among the CAN IDs;
matching, by the computer, an ECU for detection to the diagnostic-CAN CAN ID;
determining, by the computer, whether a state of the ECU for detection is a normal
message transmission state or a message transmission incapacitated state; [[and]]
	determining, by the computer, CAN messages corresponding to the ECU for
detection as abnormal messages when the ECU for detection is in the message
transmission incapacitated state and CAN messages corresponding to the ECU for
detection are periodically received[[,]];
	increasing a detection score by a pre-set value when the CAN message corresponding to the ECU for detection is received;
	decreasing the detection score by the pre-set value when the CAN message
corresponding to the ECU for detection is not received within a pre-set time when the
ECU for detection is in the message transmission incapacitated state; and
	determining, when the detection score is equal to or greater than a reference value,
the CAN message corresponding to the ECU for detection is the abnormal message,
wherein determining whether the state of the ECU for detection is in the normal
message transmission state or the message transmission incapacitated state further
comprises:
		detecting that the ECU for detection enters a reprogramming mode and is
in the message transmission incapacitated state; and
detecting that the ECU for detection is temporarily in the message transmission incapacitated state.















Allowable Subject Matter

5.	Claims 13-21 and 23 are allowed. No reason for allowance is needed as the record is clear in light of applicant's arguments and specification.

6.	According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

7.	As allowable subject matter has been indicated, applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433


/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433